DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The amendment dated 12 April 2022 is acknowledged.  Claims 10-31 were cancelled.  Claims 1-9 are pending and are considered on the merits below.

In response to the present amendment, the examiner modifies the previously set forth ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the clam now recites, in the final step “the individual diagnosed as having cancer,” however this limitation appears to lack antecedent basis.  In a previous line, the claim recites “an individual,” however, this individual is not clearly described as one “diagnosed as having cancer,” and so there remains ambiguity as to whether this represents the same individual recited.
Dependent claims incorporate the same limitation, and are therefore rejected on the same grounds.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the claim is to a method, but the claim includes a recitation of a judicial exception, in that the claim requires that the detection of a cancer is encompassed in a method which links the presence of the cancer to the levels of certain metabolites.
The exception is not integrated into a practical application, because the only recited steps involve “determining the level” of certain biomarkers and “administering” a generically recited “therapy.” Each of these step describe merely extra-solution activity.  It also does not appear to be anything significantly more than the exception, again, because the step is merely data gathering of a broadly recited conventional nature.
Dependent claims appear unable to alter this analysis because they merely alter in a broad way the nature of the data gathering or alter the nature of the exception.

Discussion of the Prior Art
In the parent case, the examiner concluded that measuring the level of creatine riboside was novel activity.  The examiner concludes, based on his search, that measuring the level of metabolite 561+ is similarly novel.  Because all claims require the measurement of the level of at least one of these two metabolites, all claims appear novel as well.

Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive. Applicants appear to primary argue on two grounds. First, they argue that the claim is not directed to a judicial exception. They argue that the examiner should not have found the claim to be directed to a judicial exception because the “markedly different” analysis was not applicable to the claim.  Secondly, they argue that the logic of the Vanda decision should lead the examiner to conclude that these claims are patent eligible.
First, the examiner did not apply the “markedly different” analysis at all.  He did not apply this type of analysis because it is relevant only to claims directed to a composition.  The examiner’s logic is presented above in the rejection.  Applicants have not provided an argument which addresses the examiner’s rejection, and so therefore their argument fails in this regard.
Secondly, the examiner agrees that the Vanda decision is relevant to this case, and that he is bound to follow it.  However, in this case (following office guidance), the examiner has concluded that the newly added limitation does not set forth a claim involving a particular treatment, but rather instead recites a mere command to apply the exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797